          Case 1:17-cr-00630-ER Document 386 Filed 07/26/21 Page 1 of 7




                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007

                                                       July 26, 2021

BY ECF / EMAIL
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government submits this letter on behalf of the parties to respectfully request that the
Court enter the enclosed Consent Order of Interlocutory Sale of Real Property. The defendant Mark
Scott is interested in selling the subject property, which is listed in the Government’s Forfeiture Bill
of Particulars, pursuant to the terms set forth in the Consent Order. As reflected in the Consent Order,
the Government, as well as all parties with an ownership interest in the subject property, have signed
the Consent Order.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                By:    s/
                                                       Nicholas Folly
                                                       Assistant United States Attorney
                                                       (212) 637-1060

Cc:    Defense counsel (ECF)
          Case 1:17-cr-00630-ER Document 386 Filed 07/26/21 Page 2 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     CONSENT ORDER OF
               - v. -                                     INTERLOCUTORY SALE
                                                    :     OF REAL PROPERTY
MARK S. SCOTT,
                                                    :     S10 17 Cr. 630 (ER)
                        Defendant.
                                                    :
----------------------------------                  x

               WHEREAS on or about October 8, 2019, the defendant Mark S. Scott (the

“Defendant”) was charged in a two-count Superseding Indictment (the “Indictment”), with

knowingly and willfully committing money laundering, in violation of Title 18, United States

Code, Section 1956(h) (Count One), and conspiracy to commit bank fraud, in violation of Title 18,

United States Code, Section 1349 (Count Two) (Dkt. 143);

               WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the Government, pursuant to Title 18, United States Code, Section

982(a)(1), of any and all property, real and personal, involved in the offense charged in Count One

of the Indictment, or any and all property traceable to the such property, including but not limited

to a sum of money in Untied States currency representing the amount of property involved in the

offense charged in Count One of the Indictment;

               WHEREAS, the Indictment included a forfeiture allegation as to Count Two of the

Indictment, seeking forfeiture to the Government, pursuant to Title 18, United States Code, Section

982(a)(2)(A), of any and all property constituting, or derived from, proceeds the Defendant

obtained directly or indirectly, as a result of the commission of the offense charged in Count Two

of the Indictment, including but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission of the offense;
          Case 1:17-cr-00630-ER Document 386 Filed 07/26/21 Page 3 of 7




                WHEREAS, on or about November 21, 2019, the Defendant was found guilty,

following a jury trial, of Counts One and Two of the Indictment;

                WHEREAS, on or about February 22, 2019, the Government filed a Forfeiture Bill

of Particulars, giving notice that the property subject to forfeiture as a result of the offense charged

in Count One of the Indictment, and as alleged in the forfeiture allegation therein includes, inter

alia, the following property:

                i.      All right, title and interest in the real properties located at 105 Sunset Lane,
                        Barnstable, Massachusetts, 02630 owned by MSSi 105 Sunset Ln Property
                        Group LLC, with all improvements, appurtenances, attachments thereon,

(the “Subject Property” (Dkt. 46);

                WHEREAS, the Subject Property is titled in the name of MSSi 105 Sunset Ln

Property Group LLC (“MSSi”);

                WHEREAS, under the terms of the Operating Agreement of MSSi, the Defendant

has a 56.71% ownership interest in MSSi and Marietta Halle (“Halle”) has a 43.29% ownership

interest in MSSi; and

               WHEREAS, the Government, the Defendant, Halle, and MSSi have agreed to the

interlocutory sale of the Subject Property by MSSi before the conclusion of the forfeiture

proceedings in order to preserve the value of the Subject Property pending a final order of

forfeiture, with 56.71% of the net proceeds of the sale to be held as the substitute res pending

further order of this Court, and the remaining 43.29% to be provided to Halle;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistance United States

Attorney, Nicholas Folly, of counsel, and the Defendant, by and through his counsel, Arlo Devlin-
          Case 1:17-cr-00630-ER Document 386 Filed 07/26/21 Page 4 of 7




Brown, Esq., and Halle, by and through her counsel, Neil G. Taylor, Esq. and John M. Quaranta,

Esq., that:

               1.      The Defendant, with prior written consent of Halle, is authorized to sell the

Subject Property in a commercially feasible manner and the United States Marshals Service

(“USMS”) may, in its sole discretion, reject any offer to purchase the Subject Property for

insufficient value or where it determines that the offer is being made by, or on behalf of, a person

involved in the criminal activity alleged as the basis for forfeiture.

               2.      Upon the sale of the Subject Property, 56.71% of the net proceeds of the

sale shall be deposited in an attorney trust account or the Seized Asset Depository Fund pending

the resolution of this matter. Hall shall make no claim as to this portion of the net proceeds (i.e.,

the 56.71%). The remaining 43.29% of the net proceeds shall be provided to Halle within fifteen

(15) days of the closing on the sale.

               3.      The net proceeds for the sale of the Subject Property will include all moneys

realized from the sale of the Subject Property, except for the following:

                       a.     Any outstanding mortgages;
                       b.     Real estate commissions, fees;
                       c.     Any other real estate, property, transfer, association or other tax,
                              which is due and owing at the time of the sale;
                       d.     Insurance costs;
                       e.     Escrow fees;
                       f.     Condominium arrears
                       g.     Title fees;
                       h.     Up to $10,000 in pre-closing repair costs; and
                       i.     County transfer fees

               4.      The Defendant shall, upon filing of this Interlocutory Order, take all usual

and customary steps to sell the Subject Property in accordance with all laws and procedural rules

applicable to such sale, with a purpose to effect actual sale within sixty (60) days from the date
           Case 1:17-cr-00630-ER Document 386 Filed 07/26/21 Page 5 of 7




thereof. The Defendant agrees that Halle shall have the right to communicate with any real estate

broker or agent retained regarding all: i) showings of the Subject Property; ii) verbal offers for the

purchase of the Subject Property; and iii) written contracts to purchase the Subject Property.

                5.     The Defendant’s share of the cumulative net proceeds realized from the sale

of the Subject Property(i.e., 56.71%) and any and all income or interest accrued thereon, shall be

the substitute res for the Subject Property (the “Substitute Res”) and will serve as a substitute res

for the Subject Property in the above-captioned case, with all claims and defenses applicable to

the Subject Property, including any other action that may be brought by the United States Attorneys

Office (“USAO”) for forfeiture of the Subject Property, to apply instead to the Substitute Res.

                6.     The net proceeds shall be sent to an attorney escrow account on behalf of

Covington & Burling LLP, or issued in a check made payable to United States Marshals Service

and referencing “S10 17 Cr. 630 (ER), 105 Sunset Lane, Barnstable, Massachusetts, 02630” in the

memorandum section of the check and deposited and be held by the United States Marshals Service

(or its designee) in the Seized Asset Depository Fund pending entry of a final order of forfeiture

in this case.

                7.     In furtherance of the interlocutory sale the parties agree to execute promptly

any documents which may be required to complete the interlocutory sale of the Subject Property.

                8.     This Interlocutory Order may be executed in counterparts, each of which

shall be deemed an original, and all of which, when taken together, shall be deemed the complete

Interlocutory Order. Signature pages may be by fax or transmitted electronically, and such

signatures shall be deemed to be valid originals.

                9.     This Interlocutory Order constitutes the complete agreement between the

parties hereto and may not be amended except by written consent thereof.
          Case 1:17-cr-00630-ER Document 386 Filed 07/26/21 Page 6 of 7




               10.     The parties hereby waive all rights to appeal or to otherwise challenge or

contest the validity of this Interlocutory Order.

               11.     Each party agrees to bear its costs and attorneys’ fees.



                 [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
Case 1:17-cr-00630-ER Document 386 Filed 07/26/21 Page 7 of 7
